Filing Date: 6/15/2020
Claimed Foreign Priority Date: none 
Applicant(s): Tu et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 10/20/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections without traverse of the Group II invention (directed to a method of making a semiconductor structure), and of Species 1 (reading on Fig. 4C), in the reply filed on 10/20/2021, is acknowledged. Applicant cancelled claims 1-9, 16, and 20, added new claims 21-31, and indicated that claims 10-15, 17-19 and 21-31 read on the elected Species. The examiner agrees. Accordingly, pending in this application are claims 10-15, 17-19 and 21-31. 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substantially facet-free” second epitaxial layer recited in claim 10, L. 9-11 and claim 21, L. 6-7 must be e.g., Figs. 4B-4C) depict an amorphous or polycrystalline layer 110A deposited on a faceted epitaxial layer 110C and having surfaces exhibiting a faceted contour similar to the underlying epi layer 110C. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
claim 10 recites in part a step of “growing a second epitaxial layer…, wherein the second epitaxial layer … is substantially facet-free” at L. 9-11. However, the written description is silent about said second epitaxial layer itself being substantially facet-free. Instead, the Specification as filed (see, e.g., Par. [0034]-[0035]) first states that “the purpose of the amorphous or polycrystalline layer is to provide a non-crystalline foundation that allows a subsequently formed crystalline layer to grow substantially "facet-free"”; then details the formation of said subsequent facet-free layer 110D (see, e.g., Par. [0039]-[0042]).
- new claim 21 recites in part a step of “forming a second epitaxial layer with a substantially facet-free profile on the first epitaxial layer” at L. 6-7, thus raises issues similar to the ones discussed supra with regards to claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 31 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

New claim 31 recites that the third epitaxial layer “is formed with a top surface that is about 1 to about 1.5 times wider than that of the first epitaxial layer”. However, the disclosure as filed discloses instead that “the width of top surface 110T can be grown to be between about 1 and about 1.5 times width 110cw of diamond 110c”, not 110ct of diamond 110c. Accordingly, claim 31 recites limitations directed to new matter. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-15 and 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recites in part a step of “growing a second epitaxial layer…, wherein the second epitaxial layer … is substantially facet-free” at L. 9-11. However, the written description is silent about said second epitaxial layer itself being substantially facet-free (see, comments in Paragraph 4 supra), and the Drawings show an amorphous or polycrystalline layer 110A deposited on a faceted epitaxial layer 110C and having surfaces exhibiting a substantially faceted contour (see, comments in Paragraph 2 supra). It is therefore unclear how the limitation “substantially facet-free” should be understood, in view of the disclosure as filed, as applied to the claimed second epitaxial layer, thus rendering the claim indefinite.
New claim 21 recites in part a step of “forming a second epitaxial layer with a substantially facet-free
Claims 11-15 and 22-31 depend from claims 10 and 21, thus inherit their respective deficiencies.

Claim Rejections - 35 USC § 102












In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (US2020/0176565).




Regarding Claim 17, Ting (see, e.g., Figs. 1-14 and Par. [0011]-[0048]) shows all aspects of the instant invention including a method, comprising:
- forming spaced apart fins (e.g., fins 52) on a substrate (e.g., substrate 50) (see, e.g., Figs. 2-3)
- forming a dielectric layer (e.g., insulation material 54 recessed to form STI regions 56) on the substrate to surround a bottom portion of the fins (see, e.g., Figs. 4-6)
- forming a gate stack (e.g., dummy dielectric layer 60 and dummy gate layer 62) over the fins (see, e.g., Fig. 7)
e.g., gate spacers 80 and 86) on sidewall surfaces of the fins not covered by the gate stack (see, e.g., Figs. 8-9)
- etching portions of the fins (e.g., 52) not covered by the gate stack to recess the fins (e.g., recess 88 to depth D1) with respect to the spacers (e.g., 80,86) and the dielectric layer (e.g., 56) (see, e.g., Figs. 10B-C)
- forming a source/drain epitaxial stack (e.g., epi source/drain region 98A) on etched portions of the fins, wherein forming the source/drain epitaxial stack comprises: 
growing a first epitaxial layer (e.g., epi source/drain layer 90,92) on the etched fins (see, e.g., Figs. 11-12 and Par. [0037]: grown at 700oC)
growing a second epitaxial layer (e.g., epi source/drain layer 94) on surfaces of the first epitaxial layer at a lower temperature than that of the first epitaxial layer (see, e.g., Figs. 13A-B and Par. [0040],[0043]: 600oC)
growing a third epitaxial layer (e.g., epi source/drain layer 96) on surfaces of the second epitaxial layer at a higher temperature than that of the second epitaxial layer (see, e.g., Figs. 14A-C and Par. [0043],[0046]: 700oC)

















Claims 21-22, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US2015/0214051).

Regarding Claim 21, Kim (see, e.g., Figs. 1-20 and 28-31; and Par. [0038]-[0076], [0087]-[0091]) shows all aspects of the instant invention including a method, comprising:
- forming a fin (e.g., active fin 105) on a substrate (e.g., substrate 100) (see, e.g., Figs. 1-2)

forming a first epitaxial layer (e.g., epitaxial single crystalline layers 190 and 200) with a diamond shape profile on the fin (see, e.g., Figs. 13-14 and Par. [0054]-[0062])
forming a second epitaxial layer (e.g., epitaxial layer 210) with a substantially facet-free profile on the first epitaxial layer (e.g., 210 is shaped as a portion of an elliptical ring or circular ring) (see, e.g., Figs. 15-16 and Par. [0063]-[0069])
forming a third epitaxial layer (e.g., epitaxial layer 220/225) with a round shape profile on the second epitaxial layer (e.g., 225 is shaped as a portion of an ellipse or circle)
- forming a gate stack (e.g., gate structure comprising high-k dielectric layer pattern 290 and gate electrode 300) on the fin and adjacent to the S/D structure (see, e.g., Figs. 28-31 and Par. [0087]-[0091])
Regarding Claim 22, Kim (see, e.g., Fig. 14 and Par. [0060]-[0061]) shows that forming the first epitaxial layer (e.g., 190,200) comprises forming the diamond shape profile with facets parallel to {111} silicon crystal planes.
Regarding Claim 26, Kim (see, e.g., Figs. 13-14 and Par. [0054]-[0062]) discloses that epitaxial layers 190 and 200 are single crystalline layers. Furthermore, Kim (see, e.g., Figs. 19-20 and Par. [0070]-[0075]) discloses that 225 is formed by an SEG process substantially similar to the SEG process of 200 (thus also single crystalline), and is shaped into a portion of an ellipse or circle. Accordingly, Kim shows e.g., 225) comprises forming a crystalline epitaxial layer with a substantially facet-free profile.
Regarding Claim 28, Kim (see, e.g., Figs. 19-20 and Par. [0070]-[0075]) discloses that 225 is formed by an SEG process substantially similar to the SEG process of 200, and has contents of silicon and germanium substantially the same as those of 200, wherein 200 is a single crystalline epi layer. Accordingly, Kim shows that forming the third epitaxial layer (e.g., 225) comprises forming a semiconductor layer with a crystalline microstructure that is similar to a crystalline microstructure of the first epitaxial layer (e.g., 200).
Regarding Claim 29, Kim (see, e.g., Figs. 15-16 and Par. [0068]) discloses that epi layer 210 is formed during a purge of the process chamber used in the deposition of layer 200/205. Accordingly, Kim shows that the first epitaxial layer (e.g., 200) is formed in-situ with the second epitaxial layer (e.g., 210).
Regarding Claim 30, Kim (see, e.g., Par. [0072]) show that the first (e.g., 200) and third epitaxial (e.g., 220/225) layers are formed with different concentrations of germanium.

Claim Rejections - 35 USC § 103























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2015/0214051) in view of Ting et al. (US2020/0176565).

Regarding Claim 10, Kim (see, e.g., Figs. 1-20 and Par. [0038]-[0076]) shows most aspects of the instant invention including a method, comprising:
- forming spaced apart fins (e.g., active fins 105) on a substrate (e.g., substrate 100) (see, e.g., Figs. 1-2)
- forming a dielectric layer (e.g., isolation layer 120) on the substrate to surround a bottom portion of the fins (see, e.g., Figs. 1-2)
- forming a gate stack (e.g., dummy gate structures comprising gate insulation layer pattern 130 and dummy gate electrode 140) over the fins (see, e.g., Figs. 3-5)
e.g., spacers 170) on sidewall surfaces of the fins not covered by the gate stack (see, e.g., Figs. 7,9)
- etching portions of the fins not covered by the gate stack (e.g., etching trenches 180) to recess the fins with respect to the spacers (e.g., 170) (see, e.g., Figs. 10-12)
- growing a first epitaxial layer (e.g., epitaxial single crystalline layers 190 and 200) on top surfaces of the etched fins between the spacers (see, e.g., Figs. 13-14 and Par. [0054]-[0062])
- growing a second epitaxial layer (e.g., epitaxial layer 210) on surfaces of the first epitaxial layer (e.g., 200/205) not covered by the spacers, wherein the second epitaxial layer has a different crystalline microstructure from the first epitaxial layer (e.g., crystalline microstructure having a greater content of silicon and a less content of germanium than 200/205) and is substantially facet-free (e.g., shaped as a portion of an elliptical ring or circular ring) (see, e.g., Figs. 15-16 and Par. [0063]-[0069])
 - growing a third epitaxial layer (e.g., epitaxial layer 220/225) on the second epitaxial layer, wherein the third epitaxial layer is substantially facet-free (e.g., 225 shaped as a portion of an ellipse or circle) and has a similar crystalline microstructure as the first epitaxial layer (e.g., 220 is formed by an SEG process substantially similar to the SEG process of 200, and has contents of silicon and germanium substantially the same as those of 200) (see, e.g., Figs. 19-20 and Par. [0070]-[0075])
However, while Kim (see, e.g., Fig. 12) shows that fins 105 are recessed with respect to spacers 170, he is silent about said fins also being recessed with respect to dielectric layer 120. Ting (see, e.g., Fig. 10), on the other hand and in the same field of 52 not covered by a gate stack to recess said fins to a depth D1 with respect to fin spacers 80,86 and a dielectric layer 56.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of recessing fins with respect to a dielectric layer in the method of Kim, because recessing a fin with respect to fin spacers and a surrounding dielectric layer is a step known in the semiconductor manufacturing art for forming the epitaxial source/drain regions of a FinFET, as suggested by Ting, and applying a known method step for its known purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 12, Kim (see, e.g., Par. [0056]-[0057], [0068], [0070], and [0083]) discloses that layers 190, 200/205, 210, and 220/225 are layers formed by SEG processes comprising boron doping through a p-type impurity source gas (e.g., diborane), and collectively serve as a source/drain region of a PMOS transistor. Furthermore, Ting (see, e.g.
Regarding Claim 13, Kim (see, e.g., Par. [0056]-[0057], [0068], and [0070]) discloses that layers 190, 200/205, 210, and 220/225 are layers formed by SEG processes and collectively serve as a source/drain region of a transistor. Furthermore, Ting (see, e.g., Figs. 15 and Par. [0049]) teaches that SiC or SiP are material suitable for forming epitaxially-grown layers in a S/D region, so as to exert a tensile strain in the channel region of n-type FinFETs. Accordingly, Kim in view of Ting teaches that growing the first, second, and third epitaxial layers comprises depositing arsenic (As) doped or phosphorous (P) doped silicon (Si), carbon-doped silicon (Si:C), or combinations thereof.
Regarding Claim 15, Kim (see, e.g., Fig. 16 and Par. [0063]-[0069]) disclosed that growing the third epitaxial layer (e.g., 225) substantially facet-free comprises growing the third epitaxial layer having a rounded shape. 

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814